This is an appeal by an employer and its insurance carrier from an award of workmen’s compensation in favor of claimant. The employer was engaged in the 'air transportation business and maintained airplane hangars at LaGuardia Field, New York. Claimant was employed by it. The board found that while claimant was engaged in the regular course of his. employment and while working for his employer he was assigned to do unusual work. He worked seven days a week from twelve to fourteen hours per day. Due to his work he suffered a coronary attack on June 10, 1944, and was totally disabled from that date until September 18th of the same year. The board also found that claimant sustained accidental injuries arising out of and in the course of his employment due to long and arduous hours of work. The evidence sustains the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Foster, Russell and Deyo, JJ.